DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1-6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dobak, III et al., (US 20010037812; hereinafter Dobak) in view of Zhou (US 20090299357) and Duong et al., (US 20040267248; hereinafter Duong).
Regarding claims 1-2, Dobak discloses (Figures 1-10 and 12B) a combination of a cryoprobe (10) and an introducer (24) for use during surgery to ablate unwanted tissue of a patient, the combination comprising: the cryoprobe (10) including a head portion (12), a probe shaft (14), and a cryogenic gas supply line (conduit 48 and conduit within heat exchanger 44 carrying the inflow supplied to conduit 48), and a cryogenic gas return line (conduit 55 and conduit within heat exchanger 44 carrying the outflow supplied from conduit 55), the probe shaft (14) having a mid-longitudinal axis, a proximal end, and a distal end, the probe shaft (14) being attached to the head portion adjacent the proximal end, each of the cryogenic gas supply line and the cryogenic gas return line extending through portions of the head portion (12) and the probe shaft (14), the cryogenic gas supply line during operation of the cryoprobe delivering cryogenic gas to the distal end of the probe shaft (14) to facilitate cooling of a portion of the probe shaft, and the cryogenic gas return line during operation returning the cryogenic gas delivered to the distal end of the probe shaft to at least the proximal end of the probe shaft; and wherein, the cryogenic gas being returned through the cryogenic gas return line flows around the cryogenic gas supply line and serves in 
Dobak fails to disclose the introducer including a handle portion, a cannula portion, a first internal cavity, and a second internal cavity, the introducer having a proximal end and a distal end, the handle portion provided at the proximal end, and the cannula portion extending from the handle portion to the distal end, the handle portion including the first internal cavity extending therethrough, and the cannula portion including the second internal cavity extending therethrough, wherein the cannula portion includes a tip portion sharpened to facilitate insertion of the introducer into the patient, the first and second internal cavities communicating with one another and being sized to receive a portion of the probe shaft therethrough; wherein, when the probe shaft is inserted into the first and second internal cavities in the introducer, the distal end of the probe shaft is positionable adjacent the distal end of the introducer, and operation of the cryoprobe facilitates cooling of a portion of the cannula portion at the distal end of the introducer. However, Zhou teaches (Figures 2-4) a cryotherapy system having an introducer (20) including a handle portion (22), a cannula portion (32, 34), a first internal cavity (inside the handle portion 22), and a second internal cavity (inside the cannula portion 32, 34), the introducer (20) having a proximal end and a distal end, the handle portion (22) provided at the proximal end, and the cannula portion (32, 34) extending from the handle portion (22) to the distal end, the handle portion (22) including the first internal cavity extending therethrough, and the cannula portion (32, 34) including the second internal cavity extending therethrough, wherein the cannula portion (32, 34) includes a tip portion (26) sharpened to facilitate insertion of the introducer (20) into the patient, the first and second internal cavities communicating with one another and being sized to receive a portion of a probe shaft (10) therethrough; wherein, when the probe shaft (10) is inserted into the first and second 
The Dobak/Zhou combination fails to teach each of the cryogenic gas supply line and the cryogenic gas return line terminating adjacent the distal end of the probe shaft, the cryogenic gas supply line terminating closer to the distal end of the probe shaft than the cryogenic gas return line, and the cryogenic gas supply line extending through the cryogenic gas return line from the proximal end of the probe shaft to a position intermediate the proximal end and the distal end of the probe shaft, the cryogenic gas supply line and the cryogenic gas return line  being coaxial and parallel with one another adjacent the distal end of the probe shaft; the cryogenic gas supply line defining a cryogenic gas supply pathway and during operation of the cryoprobe delivering cryogenic gas through the cryogenic gas supply pathway to the distal end of the probe shaft to facilitate cooling of a portion of the probe shaft; the cryogenic gas return line defining a cryogenic gas return pathway and during operation returning the cryogenic gas delivered to the distal end of the probe shaft through the cryogenic gas return pathway to at least the proximal end of the probe shaft, the cryogenic gas supply pathway and the cryogenic gas return pathway being coaxial and parallel with one another adjacent the distal end of the probe shaft; and wherein, the cryogenic gas being returned through the cryogenic gas return line flows around the cryogenic gas supply line 
However, Duong teaches (Figure 7) a cryoprobe (32) comprising a cryogenic gas supply line (44, 46) and a cryogenic gas return line (54), each of the cryogenic gas supply line (44, 46) and the cryogenic gas return line (54) terminating adjacent the distal end of the probe shaft, the cryogenic gas supply line (44, 46) terminating closer to the distal end of the probe shaft than the cryogenic gas return line (54), and the cryogenic gas supply line (44, 46) extending through the cryogenic gas return line (54) from the proximal end of the probe shaft to a position intermediate the proximal end and the distal end of the probe shaft (as seen in Figure 7); the cryogenic gas supply line (44, 46) and the cryogenic gas return line (54) being coaxial and parallel with one another adjacent the distal end of the probe shaft; the cryogenic gas supply line (44, 46) defining a cryogenic gas supply pathway (within cryogenic gas supply line 44, 46) and during operation of the cryoprobe delivering cryogenic gas through the cryogenic gas supply pathway to the distal end of the probe shaft to facilitate cooling of a portion of the probe shaft; the cryogenic gas return line (54) defining a cryogenic gas return pathway (within cryogenic gas return line 54) and during 
Regarding claim 3, the Dobak/Zhou/Duong combination further teaches (Zhou; Figures 2-4) that a portion of the first internal cavity (inside the handle portion 22) extending therethrough is sized to receive a portion of the head portion (14) of the cryoprobe (10) therein (Zhou; [0037]).
Regarding claim 4, Dobak further discloses (Figures 1-10) a cap portion (28) facilitating the interconnection of the cryoprobe (10) and the introducer (24) to one another, the cap portion (24) including a first attachment mechanism (106) serving to attach the introducer (24) to the cap portion (28), and a second attachment mechanism (72) serving to attach the cryoprobe (10) to the cap portion (28), ([0040], [0047], [0050]).
Regarding claim 5, the Dobak/Zhou/Duong combination further teaches (Dobak; Figures 1-10) that the cap portion (28) includes a body portion, a flange portion (34), and an internal cavity (68) extending through the body portion and the flange portion (34), the internal cavity (68) being sized to receive portions of the cryoprobe (10) and the handle portion therein (Dobak; [0040], [0047]; since the modified device includes the handle portion taught by Zhou, the internal cavity of the modified device would be sized to receive portions of the cryoprobe and the handle portion therein).
Regarding claim 6, the Dobak/Zhou/Duong combination further teaches (Dobak; Figures 1-10) that the cap portion (28) includes a proximal end (proximal end 70 inside part 22) and a distal end (distal end extending outside part 22), the body portion being provided at the proximal end, and the flange portion (34) being provided at the distal end, a first (proximal) opening into the internal cavity of the cap portion (28) being provided through the body portion at the proximal end of the cap portion (28), and a second (distal) opening into the internal cavity of the cap portion (28) being provided through the flange portion (34) at the distal end of the cap portion (28), the portion of the cryoprobe (10) being received through the first (proximal) opening into the internal cavity of the cap portion (28), and the portion of the handle portion being received through the second (second) opening into the internal cavity of the cap portion (28), ([0040], [0047]).
Regarding claim 14, Dobak discloses (Figures 1-10 and 12B) a method of ablating unwanted tissue during surgery on a patient, the method comprising: providing an introducer (24) partially insertable into the patient, providing a cryoprobe (10) including a head portion (12), a probe shaft (14), and a cryogenic gas supply line (conduit 48 and conduit within heat exchanger 44 carrying the inflow supplied to conduit 48), and a cryogenic gas return line (conduit 55 and conduit within heat exchanger 44 carrying the outflow supplied from conduit 55), the probe shaft (14) having a mid-longitudinal axis, a proximal end, and a distal end, the probe shaft (14) being attached to the head portion adjacent the proximal end, each of the cryogenic gas supply line and the cryogenic gas return line extending through at least portions of the head portion (12) and the probe shaft (14), and the cryogenic gas return line during operation returning the cryogenic gas delivered to the distal end of the probe shaft to at least the proximal end of the probe shaft; and wherein, the cryogenic gas being returned through the cryogenic gas return line flows around the cryogenic gas supply line and serves in precooling the cryogenic gas being delivered to the distal end of the probe shaft via the cryogenic gas supply line (14), inserting a portion of introducer (24) into the patient; positioning the distal end of the introducer (24) adjacent the unwanted tissue; delivering cryogenic gas through the cryogenic gas supply line (48) to the distal end of the probe shaft (14) to facilitate cooling of the probe shaft (14); ablating the unwanted tissue, returning the cryogenic gas delivered to distal end of the probe shaft (14) through the cryogenic gas return line to at least the proximal end of the probe shaft (14); and precooling the cryogenic gas being delivered to the distal end of the probe shaft via the cryogenic gas supply line by directing the cryogenic gas being returned via the cryogenic gas return line around the cryogenic gas supply line ([0036]-[0037], [0044]-[0045]).

The Dobak/Zhou combination fails to teach each of the cryogenic gas supply line and the cryogenic gas return line terminating adjacent the distal end of the probe shaft, the cryogenic gas supply line terminating closer to the distal end of the probe shaft than the cryogenic gas return line, and the cryogenic gas supply line extending through the cryogenic gas return line from the proximal end of the probe shaft to a position intermediate the proximal end and the distal end of the probe shaft, the cryogenic gas supply line and the cryogenic gas return line being coaxial and parallel with one another adjacent the distal end of the probe shaft, delivering cryogenic gas through a cryogenic gas supply pathway defined by the cryogenic gas supply line to the distal end of the probe shaft, returning the cryogenic gas delivered to the distal end of the probe shaft through a cryogenic gas return pathway defined by the cryogenic gas return line to at least the proximal end of the probe shaft, wherein the cryogenic gas supply pathway and the cryogenic gas return pathway are coaxial and parallel to one another adjacent the distal end of the probe shaft; wherein a first plane perpendicular to the mid-longitudinal axis of the probe shaft extends through the position intermediate the proximal end and the distal end of the probe shaft, a cross-sectional area of the cryogenic gas return line in the first plane being larger than a cross-sectional area of the cryogenic gas supply line in the first plane, and the mid-longitudinal axis of the probe shaft being located in the cross-sectional area of the cryogenic gas supply line in the first plane.

Regarding claim 15, the Dobak/Zhou/Duong combination further teaches (Zhou; Figures 2-4) cutting through tissue of the patient using a sharpened end (26) of the introducer (20) during positioning of the distal end thereof (Zhou; [0032]).
Regarding claim 16, the Dobak/Zhou/Duong combination further teaches (Zhou; Figures 2-4) freezing the unwanted tissue to form an ice ball around the cannula portion at the distal end of the introducer (Zhou; [0009], [0025]).
Regarding claim 17, the Dobak/Zhou/Duong combination further teaches (Zhou; Figures 2-4) providing insulation (36) around a portion (32) of the introducer (20), (Zhou; [0032]).
Regarding claim 18, the Dobak/Zhou/Duong combination further teaches (Dobak; Figures 1-10) interconnecting the cryoprobe (10) and the introducer (24) using a cap portion (28), the cap portion (28) including a first attachment mechanism (106) for attaching the handle portion thereto (since the modified device includes the handle portion taught by Zhou, the first attachment mechanism would attach the handle portion to the cap portion), and a second attachment mechanism (72) for attaching the cryoprobe (10) thereto (Dobak; [0040], [0047], [0050]).
Regarding claim 19, the Dobak/Zhou/Duong combination further teaches (Dobak; Figures 1-10) providing a cap portion (28) for interconnecting the cryoprobe (10) and the introducer (24), .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dobak in view of Zhou and Duong, as applied to claim 6 above, and further in view of Osypka (US 20050090779). 
Regarding claims 7 and 8, the Dobak/Zhou/Duong combination teaches the combination of claim 6, but fails to teach that the first attachment mechanism is formed as threads in the internal cavity of the cap portion adjacent the distal end thereof, and the handle portion includes channels formed thereon for matingly engaging the threads in the internal cavity, engagement of the threads and the channels facilitating attachment of the introducer to the cap portion; and that the second attachment mechanism is formed as catches in the internal cavity of the cap portion adjacent the proximal end thereof, and the cryoprobe includes at least one rim for engaging the catches, engagement of the catches and the at least one rim facilitating attachment of the cryoprobe to the cap portion. However, Osypka teaches (Figure 4) a combination of a probe and an introducer, wherein a first attachment mechanism is formed as threads (56) in the internal cavity of a cap portion (22, 24) adjacent the distal end thereof, and a handle portion (40) includes channels (46) formed thereon for matingly engaging the threads (56) in the internal cavity, engagement of the threads (56) and the channels (46) facilitating attachment of an introducer (18, 20) to the cap portion (22, 24), ([0080], [0084]); and wherein a second attachment mechanism is formed as catches (74) in the internal cavity of the cap portion (22, 24) adjacent the proximal end thereof, and a probe (26) includes at least one rim (84) for engaging the catches (74), engagement of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dobak/Zhou/Duong combination such that the first attachment mechanism is formed as threads in the internal cavity of the cap portion adjacent the distal end thereof, and the handle portion includes channels formed thereon for matingly engaging the threads in the internal cavity, engagement of the threads and the channels facilitating attachment of the introducer to the cap portion; and that the second attachment mechanism is formed as catches in the internal cavity of the cap portion adjacent the proximal end thereof, and the probe includes at least one rim for engaging the catches, engagement of the catches and the at least one rim facilitating attachment of the probe to the cap portion, as taught by Osypka, because the modification would increase the rigidity and stability of the assembly for insertion, among other things (Osypka, [0089]). Furthermore, in the modified device, the probe is the cryoprobe. 
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dobak in view of Zhou, Osypka, and Duong.
Regarding claims 9, 10, and 12-13, Dobak discloses (Figures 1-10 and 12B) a combination of a cryoprobe (10), an introducer (24), and a cap portion (28) used for attaching the cryoprobe (10) and the introducer (24) to one another, the combination comprising: the cryoprobe (10) including a head portion (12), a probe shaft (14), a cryogenic gas supply line (conduit 48 and conduit within heat exchanger 44 carrying the inflow supplied to conduit 48), and a cryogenic gas return line (conduit 55 and conduit within heat exchanger 44 carrying the outflow supplied from conduit 55), the probe shaft (14) having a mid-longitudinal axis, a proximal end, and a distal end, the probe shaft (14) being attached to the head portion adjacent the proximal end, each of the 
Dobak fails to disclose the introducer including a handle portion, a cannula portion, a first internal cavity, and a second internal cavity, the introducer having a proximal end and a distal end, the handle portion provided at the proximal end, and the cannula portion extending from the handle portion to the distal end, the handle portion including the first internal cavity extending therethrough, and the cannula portion including the second internal cavity extending therethrough, wherein the cannula portion includes a tip portion sharpened to facilitate insertion of the introducer into the patient, the first and second internal cavities communicating with one another and being sized to receive a portion of the probe shaft therethrough; wherein, when the probe shaft is inserted into the first and second internal cavities in the introducer, the distal end of the probe shaft is positionable adjacent the distal end of the introducer, and operation of the cryoprobe facilitates cooling of a portion of the cannula portion at the distal end of the introducer. However, Zhou teaches (Figures 2-4) a cryotherapy system having an introducer (20) including a handle portion 
The Dobak/Zhou combination fails to teach that the first attachment mechanism is in the internal cavity adjacent the distal end used in attaching the handle portion to the cap portion and formed as threads in the internal cavity of the cap portion adjacent the distal end thereof, and the handle portion includes channels formed thereon for matingly engaging the threads in the internal cavity, engagement of the threads and the channels facilitating attachment of the introducer to the cap portion and that the second attachment mechanism is in the internal cavity adjacent the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dobak/Zhou combination such that the first attachment mechanism is in the internal cavity adjacent the distal end used in attaching the handle portion to the cap portion and formed as threads in the internal cavity of the cap portion adjacent the distal end thereof, and the handle portion includes channels formed thereon for matingly engaging the threads in the internal cavity, engagement of the threads and the channels facilitating attachment of the introducer to the cap portion and that the second attachment mechanism is in the internal 
The Dobak/Zhou/Osypka combination fails to teach each of the cryogenic gas supply line and the cryogenic gas return line terminating adjacent the distal end of the probe shaft, the cryogenic gas supply line terminating closer to the distal end of the probe shaft than the cryogenic gas return line, and the cryogenic gas supply line extending through the cryogenic gas return line from the proximal end of the probe shaft to a position intermediate the proximal end and the distal end of the probe shaft; the cryogenic gas supply line and the cryogenic gas return line  being coaxial and parallel with one another adjacent the distal end of the probe shaft; the cryogenic gas supply line defining a cryogenic gas supply pathway and during operation of the cryoprobe delivering cryogenic gas through the cryogenic gas supply pathway to the distal end of the probe shaft to facilitate cooling of a portion of the probe shaft; the cryogenic gas return line defining a cryogenic gas return pathway and during operation returning the cryogenic gas delivered to the distal end of the probe shaft through the cryogenic gas return pathway to at least the proximal end of the probe shaft, the cryogenic gas supply pathway and the cryogenic gas return pathway being coaxial and parallel with one another adjacent the distal end of the probe shaft; wherein a first plane perpendicular to the mid-longitudinal axis of the probe shaft extends through the position intermediate the proximal end and the distal end of the probe shaft, a cross-sectional area of the cryogenic gas return line in the first plane being larger than a cross-sectional area of the cryogenic 
However, Duong teaches (Figure 7) a cryoprobe (32) comprising a cryogenic gas supply line (44, 46) and a cryogenic gas return line (54), each of the cryogenic gas supply line (44, 46) and the cryogenic gas return line (54) terminating adjacent the distal end of the probe shaft, the cryogenic gas supply line (44, 46) terminating closer to the distal end of the probe shaft than the cryogenic gas return line (54), and the cryogenic gas supply line (44, 46) extending through the cryogenic gas return line (54) from the proximal end of the probe shaft to a position intermediate the proximal end and the distal end of the probe shaft (as seen in Figure 7); the cryogenic gas supply line (44, 46) and the cryogenic gas return line (54) being coaxial and parallel with one another adjacent the distal end of the probe shaft; the cryogenic gas supply line (44, 46) defining a cryogenic gas supply pathway (within cryogenic gas supply line 44, 46) and during operation of the cryoprobe delivering cryogenic gas through the cryogenic gas supply pathway to the distal end of the probe shaft to facilitate cooling of a portion of the probe shaft; the cryogenic gas return line (54) defining a cryogenic gas return pathway (within cryogenic gas return line 54) and during operation returning the cryogenic gas delivered to the distal end of the probe shaft through the cryogenic gas return pathway to at least the proximal end of the probe shaft, the cryogenic gas supply pathway (within cryogenic gas supply line 44, 46) and the cryogenic gas return pathway (within cryogenic gas return line 54) being coaxial and parallel with one another adjacent the distal end of the probe shaft; wherein a first plane perpendicular to the mid-longitudinal axis of the probe shaft extends through the position intermediate the proximal end and the distal end of the probe shaft, a cross-sectional area of the cryogenic gas return line (54) in the first plane being larger than a cross-sectional area of the cryogenic gas supply line (44, 46) in the first plane, and the mid-
Regarding claim 11, the Dobak/Zhou/Osypka/Duong combination further teaches (Zhou; Figures 2-4) that a portion of the first internal cavity (inside the handle portion 22) extending therethrough is sized to receive a portion of the head portion (14) of the cryoprobe (10) therein (Zhou; [0037]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dobak in view of Zhou and Duong, as applied to claim 19 above, and further in view of Osypka.
Regarding claim 20, the Dobak/Zhou/Duong combination teaches the combination of claim 19, but fails to teach that the cap portion includes an internal cavity extending between a proximal end and a distal end thereof, the cap portion including threads provided in the internal cavity thereof for engaging channels on the handle portion to attach the handle portion and the cap portion to one another, and the cap portion including catches provided in the internal cavity thereof for engaging at least one rim on the cryoprobe to attach the cryoprobe and the cap portion. , ([0080], [0087]-[0088]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dobak/Zhou/Duong combination such that the cap portion includes an internal cavity extending between a proximal end and a distal end thereof, the cap portion including threads provided in the internal cavity thereof for engaging channels on the handle portion to attach the handle portion and the cap portion to one another, and the cap portion including catches provided in the internal cavity thereof for engaging at least one rim on the cryoprobe to attach the cryoprobe and the cap portion, as taught by Osypka, because the modification would increase the rigidity and stability of the assembly for insertion, among other things (Osypka, [0089]).
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dobak in view of Zhou and Duong, as applied to claim 19 above, and further in view of Reid, (US 20110264084).
Regarding claim 21, the Dobak/Zhou/Duong combination teaches the combination of claim 1, but fails to teach at least one of the cryogenic gas supply line being formed of a metallic material to facilitate heat transfer, and an area between the cryogenic gas supply line and the cryogenic gas return line including turbulence-inducing structures to facilitate heat transfer. However, Reid teaches (Figure 7) a cryoprobe (500) including a cryogenic gas supply line (150) 
Regarding claim 23, the Dobak/Zhou/Duong combination teaches the combination of claim 14, and transferring heat from the cryogenic gas being delivered to the distal end of the probe shaft, via the cryogenic gas supply line, to the cryogenic gas being returned to the proximal end of the probe shaft. The Dobak/Zhou/Duong combination fails to teach at least one of the cryogenic gas supply line being formed of a metallic material, and an area between the cryogenic gas supply line and the cryogenic gas return line including turbulence-inducing structures, and further transferring heat from the cryogenic gas being delivered to the distal end of the probe shaft, via the cryogenic gas supply line, to the cryogenic gas being returned to the proximal end of the probe shaft, via the cryogenic gas return line, using the at least one of the metallic material of the cryogenic gas supply line and the turbulence-inducing structures. However, Reid teaches (Figure 7) a cryoprobe (500) including a cryogenic gas supply line (150) and a cryogenic gas return line (160), wherein an area between the cryogenic gas supply line (150) and the cryogenic gas return line (160) includes turbulence-inducing structures (576) to facilitate heat transfer. Specifically, .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dobak in view of Zhou, Osypka, and Duong, as applied to claim 9 above, and further in view of Reid.
Regarding claim 22, the Dobak/Zhou/Osypka/Duong combination teaches the combination of claim 9, but fails to teach at least one of the cryogenic gas supply line being formed of a metallic material to facilitate heat transfer, and an area between the cryogenic gas supply line and the cryogenic gas return line including turbulence-inducing structures to facilitate heat transfer. However, Reid teaches (Figure 7) a cryoprobe (500) including a cryogenic gas supply line (150) and a cryogenic gas return line (160), wherein an area between the cryogenic gas supply line (150) and the cryogenic gas return line (160) includes turbulence-inducing structures (576) to .
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. Applicant presents the argument that the current combination of references fails to teach the newly added limitations “the cryogenic gas supply line and the cryogenic gas return line  being coaxial and parallel with one another adjacent the distal end of the probe shaft; the cryogenic gas supply line defining a cryogenic gas supply pathway and during operation of the cryoprobe delivering cryogenic gas through the cryogenic gas supply pathway to the distal end of the probe shaft to facilitate cooling of a portion of the probe shaft; the cryogenic gas return line defining a cryogenic gas return pathway and during operation returning the cryogenic gas delivered to the distal end of the probe shaft through the cryogenic gas return pathway to at least the proximal end of the probe shaft, the cryogenic gas supply pathway and the cryogenic gas return pathway being coaxial and parallel with one another adjacent the distal end of the probe shaft” in amended claims 1 and 9 because the cryogenic gas delivered to the distal end of the shaft moves through the cylindrical collector 72, which is not coaxial and parallel to the supply flow line/pathway. Examiner respectfully disagrees. The cryogenic gas supply pathway taught by Duong is the . 
Similar arguments and amendments were made to claim 14. Accordingly, Examiner’s response to the argument presented in relation to amended claims 1 and 9 apply to the arguments presented in relation to amended claim 14.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794